DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Lambrinos (Reg No. 56,909) on 02/18/2021.
The application has been amended as follows: 

optical device, the method comprising in a computer simulation: 
designating optical properties of an optical waveguide substrate 
defining a plurality of reflectors spatially distributed in a sequence along the optical waveguide substrate; 
for each reflector, designating surface properties and associating the surface properties with the reflector within the waveguide substrate; 
simulating a light ray source at an eye-box plane; 
reverse tracing light rays from the light ray source into said optical waveguide, 
based on the defined reflector surface properties and the waveguide geometry, determining the angles of incidence of the light rays from the eye-box light source that are directly and indirectly incident on the reflectors; 
and 
determining the optimized or required selective notch filter angular response of each reflector according to the determined angles of incidence of the rays directly and indirectly incident on the reflectors; 
wherein the step of determining the optimized or required selective notch filter angular response of each reflector according to the determined angles of incidence of the rays directly and indirectly incident on the reflectors includes: 
determining the specific transflectance band of each reflector to pass desired angular optical image information to the successive reflectors in the sequence according to requirements of an imaging application; and 


22. (Currently Amended) The method of claim 21, wherein said optical device is an augmented reality optical combiner and wherein said optical waveguide substrate is an augmented reality waveguide substrate.

23. (Currently Amended) The method of claim 21, wherein defining a plurality of reflectors spatially distributed in a sequence along the optical waveguide substrate comprises: 
defining the plurality reflectors as being disposed in spaced apart parallel planes which are inclined relative to the propagation axis of the optical wave guide substrate.

24. (Currently Amended) The method of claim 23, wherein the step of for each reflector, designating surface properties and associating the surface properties with the reflector within the waveguide substrate includes: 
designating the optical reflector to have a similar angular response for light rays incident on the front and back, respectively, of the reflector.

25. (Currently Amended) The method of claim 21, wherein the step of for each reflector, designating surface properties and associating the surface properties with the reflector within the waveguide substrate includes: 


26. (Currently Amended) The optical device of claim 21, wherein the step of determining the optimized or required selective notch filter angular response of each reflector according to the determined angles of incidence of the rays directly and indirectly incident on the reflectors includes: 
determining the maximum reflectance of respective selected specific transflectance bands of at least some of the reflectors progressively decreases according to the reflector order in the reflector sequence.

27. (Currently Amended) The method of claim 21, wherein the step of determining the optimized or required selective notch filter angular response of each reflector according to the determined angles of incidence of the rays directly and indirectly incident on the reflectors includes: 
determining the angular position of respective selected specific transflectance bands of at least some of the reflectors are different from one another.

28. (Currently Amended) The method of claim 27, wherein the step of determining the optimized or required selective notch filter angular response of each reflector 
determining the angular position of respective selected specific transflectance bands of at least some of the reflectors progressively decrease according to the reflector order in the reflector sequence.

29. (Currently Amended) The method of claim 21, wherein the step of determining the optimized or required selective notch filter angular response of each reflector according to the determined angles of incidence of the rays directly and indirectly incident on the reflectors includes: 
determining the angular range of respective selected specific transflectance bands of at least some of the reflectors are different from one another.

30. (Currently Amended) A non-transitory computer readable medium with an executable program stored thereon comprising instructions for execution by at least one processor determining optical profiles of reflectors for an optical device, such that the 
receive designation of optical properties of an optical waveguide substrate 
receive a definition of a plurality of reflectors spatially distributed in a sequence along the optical waveguide substrate; 
for each reflector, receive designation of surface properties and associating the surface properties with the reflector within the waveguide substrate; 
simulate a light ray source at an eye-box plane; 
reverse tracing light rays from the light ray source into said optical waveguide, 
based on the defined reflector surface properties and waveguide geometry, determine the angles of incidence of the light rays from the eye- box light source that are directly and indirectly incident on the reflectors; 
determine the optimized or required selective notch filter angular optical response of each reflector according to the determined angles of incidence of the rays directly and indirectly incident on the reflectors; and 
wherein the instructions when executed by the at least one processor further causes the at least one processor to: 
determine a specific selective notch filter angular transflectance band of each reflector to pass desired angular optical image information to the successive reflectors in the sequence according to requirements of an imaging application; and 
determine portions of the specific transflectance bands of the plurality of reflectors all overlap one another at a same angular position in the range of angles of incidence with respect to the optical reflectors.

31. (Currently Amended) The non-transitory computer readable medium of claim 30, wherein said optical device is an augmented reality optical combiner and wherein said optical waveguide substrate is an augmented reality waveguide substrate.

 32. (Currently Amended)  The non-transitory computer readable medium of claim 30, wherein the instructions when executed by the at least one processor further causes the at least one processor to: 
define the plurality reflectors as being disposed in spaced apart parallel planes which are inclined relative to the propagation axis of the optical wave guide substrate.

33. (Currently Amended) The non-transitory computer readable medium of claim 32, wherein the instructions when executed by the at least one processor further causes the at least one processor to: 
designate the reflector to have a similar angular response for light rays incident on the front and back, respectively, of the reflector.

34. (Currently Amended) The non-transitory computer readable medium of claim 30, wherein the instructions when executed by the at least one processor further causes the at least one processor to: 
designate at least one of said plurality of reflectors is a multi-layer dielectric coating or thin film.

35. (Currently Amended) The non-transitory computer readable medium of claim 30, wherein the instructions when executed by the at least one processor further causes the at least one processor to: 
determine the maximum reflectance of respective selected specific transflectance bands of at least some of the reflectors progressively decreases according to the reflector order in the reflector sequence.

36. (Currently Amended) The non-transitory computer readable medium of claim 30, wherein the instructions when executed by the at least one processor further causes the at least one processor to: 
determine the angular position of respective selected specific transflectance bands of at least some of the reflectors are different from one another.

37. (Currently Amended) The non-transitory computer readable medium of claim 36, wherein the instructions when executed by the at least one processor further causes the at least one processor to: 
determine the angular position of respective selected specific transflectance bands of at least some of the reflectors progressively decrease according to the reflector order in the reflector sequence.

38. (Currently Amended) The non-transitory computer readable medium of claim 30, wherein the instructions when executed by the at least one processor further causes the at least one processor to: 
determine the angular range of respective selected specific transflectance bands of at least some of the reflectors are different from one another.

39. (Currently Amended) A system, comprising: 
a processor; and 
a memory, the processor executing instructions stored in the memory to: 
receive designation of optical properties of an optical waveguide substrate 
receive a definition of a plurality of reflectors spatially distributed in a sequence along the optical waveguide substrate; 
for each reflector, receive designation of surface properties and associating the surface properties with the reflector within the waveguide substrate; 
simulate a light ray source at an eye-box plane; 
reverse tracing light rays from the light ray source into said optical waveguide, 
based on the defined reflector surface properties and waveguide geometry, determine the angles of incidence of the light rays from the eye- box light source that are directly and indirectly incident on the reflectors; 
determine the optimized or required selective notch filter angular optical response of each reflector according to the determined angles of incidence of the rays directly and indirectly incident on the reflectors; and 
wherein the instructions when executed by the at least one processor further causes the at least one processor to: 
determine a specific selective notch filter angular transflectance band of each reflector to pass desired angular optical image information to the successive reflectors in the sequence according to requirements of an imaging application; and 
determine portions of the specific transflectance bands of the plurality of reflectors all overlap one another at a same angular position in the range of angles of incidence with respect to the optical reflectors.

40. (Currently Amended) The system of claim 39, wherein said optical device is an augmented reality optical combiner and wherein said optical waveguide substrate is an augmented reality waveguide substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/TOAN TON/Supervisory Patent Examiner
 Art Unit 2882